United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, MEMPHIS BULK
MAIL CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1000
Issued: November 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 3, 2009 appellant filed a timely appeal from a December 17, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying reconsideration of a July 19,
2007 merit decision. As over one year has passed since the last merit decision in this case, dated
July 19, 2007, and the filing of this appeal, dated March 3, 2009, the Board lacks jurisdiction
over the merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 30, 2006 appellant, a 55-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) for lumbar disc disease. She attributed her condition to “heavy
1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

lifting and pulling.” Appellant first became aware of her condition and that it was caused by her
federal employment on December 19, 2005.
By decision dated January 22, 2007, the Office denied her claim because the evidence of
record was insufficient to establish a causal relationship between a medically diagnosed
condition and identified employment factors.
On February 8, 2007 appellant requested a hearing.
Appellant submitted additional evidence supporting her request including an August 28,
2006 note in which Dr. Glenn A. Crosby, a Board-certified neurosurgeon, reviewed appellant’s
course of treatment and reported findings on examination.
A hearing was held on June 11, 2007.
By decision dated July 19, 2007, the Office hearing representative affirmed the Office’s
January 22, 2007 decision.
Appellant disagreed and on July 14, 2008 requested reconsideration.
Appellant submitted a copy of Dr. Crosby’s August 28, 2006 note. In a note dated
August 13, 2007, Dr. Crosby reported findings on examination and diagnosed “lumbar
spondylosis with chronic back problem.”
By decision dated December 17, 2008, the Office denied appellant’s reconsideration
request.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

2

ANALYSIS
Appellant did not argue that the Office erroneously applied a point of law, nor did she
advance a new legal argument not previously considered by the Office. Therefore, she was not
entitled to a merit review based upon the first two enumerated grounds noted above.
Concerning the third requirement, submission of relevant and pertinent new evidence not
previously considered by the Office, appellant submitted a copy of Dr. Crosby’s August 28, 2006
note. This evidence was already of record and, therefore, furnishes no grounds for the Office to
reopen appellant’s claim for merit review.6
Appellant also submitted an August 13, 2007 note in which Dr. Crosby reported findings
on examination and diagnosed appellant with “lumbar spondylosis with chronic back problem.”
Dr. Crosby furnished no opinion concerning how factors of appellant’s employment caused the
conditions he diagnosed. Medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of no probative value on the issue of causal relationship.7 Thus,
Dr. Crosby’s note, though new, is not relevant and pertinent evidence requiring the Office to
reopen appellant’s claim for merit review.
Because appellant has not satisfied any of the above-mentioned criteria, the Board finds
that the Office properly refused to reopen her case for further review of the merits of her claim.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

6

James W. Scott, 55 ECAB 606 (2004).

7

Michael E. Smith, 50 ECAB 313 (1999).

3

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

